                 Case 2:20-cv-01251-MJP Document 1 Filed 08/19/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     NASRULLAH CHAUDHRY, and his marital                  Civil Action No. 20:20-cv-01251
10   community
                                                          DEFENDANT WALMART INC.’S NOTICE
11                  Plaintiffs,                           OF REMOVAL OF ACTION PURSUANT
                                                          TO U.S.C. SECTIONS 1332, 1441, AND 1446
12          v.

13   WALMART, INC., a foreign for profit
     company, and John Does 1-5,
14
                    Defendants.
15

16   TO:    CLERK, U.S. DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON
17   AND TO:        PLAINTIFFS' COUNSEL OF RECORD
18          Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Walmart Inc. ("Walmart") hereby
19   removes this action from the Superior Court of the State of Washington in and for the County of
20   Snohomish to the United States District Court for the Western District of Washington.
21                     I.         STATEMENT AND GROUNDS FOR REMOVAL
22          1.      On or about June 29, 2020, plaintiffs filed a lawsuit in Snohomish County Superior
23   Court entitled Nasrullah Chaudhry v. Walmart, Inc., cause number 20-2-03444-31 (the "State Court
24   Action"). Plaintiffs served Walmart with a copy of the Summons and Complaint on July 20, 2020.
25   Plaintiffs claim that as a result of Walmart's negligence, Mr. Chaudhry has suffered injuries that are


     DEFENDANT WALMART INC.’S NOTICE OF                          WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                              520 Pike Street, Suite 1525
     SECTIONS 1332, 1441, AND 1446 - 1                              Seattle, Washington 98101-4001
                                                                              206-204-6800
                  Case 2:20-cv-01251-MJP Document 1 Filed 08/19/20 Page 2 of 4




 1   permanent, painful and progressive, and that he has incurred, and may continue to incur, economic

 2   and non-economic damages. Nasrullah Chaudhry’s wife also asserts a claim for loss of consortium.

 3   Therefore, the amount in controversy appears to be in excess of $75,000. Declaration of Colin J.

 4   Troy at ¶ 9.

 5           2.       Walmart has not yet answered the Complaint filed in the State Court Action. The

 6   documents attached to the Declaration of Colin J. Troy as Exhibit A constitute all of the pleadings

 7   filed in the State Court Action. Walmart represents that, apart from the materials attached to the

 8   Declaration of Colin J. Troy as Exhibit A, it has received no other process, pleadings, motions or

 9   orders in this action.
10           3.       This Court has original jurisdiction over this action pursuant to 28 U.S.C. §1332.

11   There is complete diversity of citizenship between the parties because plaintiffs are residents of

12   California. Exhibit A to Declaration of Colin J. Troy. Defendant Walmart is a Delaware

13   corporation with headquarters located in Bentonville, Arkansas. Exhibit C to Declaration of Colin J.

14   Troy.

15           4.       Walmart reserves the right to amend or supplement this Notice of Removal.

16           5.       Should plaintiffs file a motion to remand this case, Walmart respectfully requests the

17   opportunity to respond more fully in writing, including the submission of affidavits or other

18   authority.

19           6.       By filing this Notice of Removal, Walmart does not waive, and expressly reserves, all
20   defenses available under Rule 12 of the Federal Rules of Civil Procedure.

21                               II.     INTRADISTRICT ASSIGNMENT

22           7.       This claim is pending in the county of Snohomish, Washington, and assignment to a

23   judge in Seattle is appropriate.

24       III.       NOTICE TO THE STATE COURT AND PROPER FILING OF RECORDS

25           8.       A notice of the filing of this Notice of Removal and a true copy of this Notice of


     DEFENDANT WALMART INC.’S NOTICE OF                           WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                               520 Pike Street, Suite 1525
     SECTIONS 1332, 1441, AND 1446 - 2                               Seattle, Washington 98101-4001
                                                                               206-204-6800
                 Case 2:20-cv-01251-MJP Document 1 Filed 08/19/20 Page 3 of 4




 1   Removal will be filed with the Clerk of the Superior Court of the State of Washington in and for the

 2   County of Snohomish as required by 28 U.S.C. § 1446(d).

 3          9.      Copies of all records and proceeding in the state court together with the Declaration

 4   of Colin J. Troy verifying that they are true and complete copies of all the records and proceedings in

 5   the State Court Action are filed concurrently with this Notice.

 6          WHEREFORE, Walmart requests that this case currently pending in the Superior Court be

 7   placed on the docket of the United States District Court for the Western District of Washington.

 8

 9   DATED: August, 19, 2020                          WOOD, SMITH, HENNING & BERMAN LLP
10

11                                                            s/Colin J. Troy
12                                                    Colin J. Troy, WSBA #46197
                                                        ctroy@wshblaw.com
13                                                    Philip B. Grennan, WSBA #8127
                                                        pgrennan@wshblaw.com
14                                                    520 Pike Street, Suite 1525
                                                      Seattle, Washington 98101-4001
15                                                    Phone 206-204-6800
                                                      Attorneys for Walmart Inc.
16

17

18

19
20

21

22

23

24

25


     DEFENDANT WALMART INC.’S NOTICE OF                          WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                              520 Pike Street, Suite 1525
     SECTIONS 1332, 1441, AND 1446 - 3                              Seattle, Washington 98101-4001
                                                                              206-204-6800
                  Case 2:20-cv-01251-MJP Document 1 Filed 08/19/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on August 19, 2020, I electronically filed DEFENDANT WALMART,

 3   INC.'S NOTICE OF REMOVAL OF ACTION PURSUANT TO U.S.C. SECTIONS 1332, 1441

 4   AND 1446 with the Clerk of the Court using the CM/ECF.

 5            I hereby certify that the following have been served via CM/ECF electronic service:

 6   ATTORNEY FOR PLAINTIFF
     Mark O'Halloran
 7   Gosanko & O'Halloran, PLLC
     7900 SE 28th Street, Suite 500
 8   Mercer Island, WA 98040
     Email: mark@gosankolaw.com
 9
     [X] E-Mail
10   [X] USPS

11
              DATED this 19th day of August, 2020.
12

13
                                                       /s/Keaton McKeague
14                                                    Keaton McKeague
                                                      kmckeague@wshblaw.com
15
     15270316.1:10366-0160
16

17

18

19
20

21

22

23

24

25


     DEFENDANT WALMART INC.’S NOTICE OF                        WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                            520 Pike Street, Suite 1525
     SECTIONS 1332, 1441, AND 1446 - 4                            Seattle, Washington 98101-4001
                                                                            206-204-6800
